Order entered March 27, 2020




                                       In the
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00939-CR

                 OSCAR VLADIMIR HERNANDEZ, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the Criminal District Court No. 3
                             Dallas County, Texas
                      Trial Court Cause No. F18-24510-J

                                      ORDER

        Before the Court is appellant’s March 26th motion for a thirty-day extension

of time to file his brief. Appellant states that on March 6, 2020, he requested a

supplemental reporter’s record of the July 29, 2019 voir dire and was told it would

be filed in two weeks. To date, no supplemental reporter’s record has been filed.

        We ORDER court reporter Kimberly Xavier to file, within TEN DAYS of

the date of this order, a supplemental reporter’s record of the July 29, 2019 voir

dire.
      We GRANT appellant’s motion in that we ORDER appellant’s brief DUE

thirty days from the date the supplemental reporter’s record is filed.

      We DIRECT the Clerk to send copies of this order to the Honorable Gracie

Lewis, Presiding Judge, Criminal District Court No. 3; to Kimberly Xavier, official

court reporter, Criminal District Court No. 3; to LaToya Young-Martinez, court

reporter; and to counsel for all parties.




                                              /s/    CORY L. CARLYLE
                                                     JUSTICE